Case: 10-50452 Document: 00511364435 Page: 1 Date Filed: 01/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 28, 2011

                                     No. 10-50452                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee
v.

ROBERT T. DAVIS; LINDA M. DAVIS

                                                   Defendants - Appellants




                    Appeal from the United States District Court
                         for the Western District of Texas
                              USCA No. 1:08-CV-238


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Appellants’ liability and the court order to vacate and for the sale of the
land have been final long ago. No effort was made to abort the sale when
publication of the fourth notice was one hour late. The sale has been confirmed.
It has now been consummated and the present appeal is moot.
       AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.